     Case 1:19-cv-00440-AWI-BAM Document 7 Filed 06/14/19 Page 1 of 1


 1   Paul S. White (SBN 146989)
     Neal K. Kojima (SBN 163958)
 2   WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     555 South Flower Street, Suite 2900
 3
     Los Angeles, California 90071
 4   Tel. (213) 443-5100
     Fax (213) 443-5101
 5
     Attorneys for Plaintiff,
 6   TWIN CITY FIRE INSURANCE COMPANY
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
     TWIN CITY FIRE INSURANCE                         Case No.: 1:19-cv-00440-AWI-BAM
10   COMPANY, an Indiana Corporation,                 Hon. Anthony W. Ishii
11                          Plaintiff(s),
12                                                    NOTICE OF VOLUNTARY DISMISSAL
     v.
13
     ROADRUNNER TRANSPORTATION
14   SYSTEMS, INC., a Delaware corporation,
15                          Defendant(s).
16

17
             Comes now Plaintiff, TWIN CITY FIRE INSURANCE COMPANY, through its
18
     attorney Paul S. White of Wilson Elser Moskowitz Edelman & Dicker, LLP, and in accordance
19
     with Fed. R. Civ. P. Rule 41(a)(1)(A)(i), as Defendant Roadrunner Transportation Systems, Inc.
20
     has not served an answer or motion for summary judgment, hereby dismisses this action in its
21
     entirety without prejudice, with each party to bear its own costs and respective attorneys’ fees.
22

23   Dated: June 14, 2019                          WILSON, ELSER, MOSKOWITZ, EDELMAN
                                                   & DICKER LLP
24

25                                                 By:             /s/ Paul S. White
                                                         Paul S. White (SBN 146989)
26                                                       Neal K. Kojima (SBN 163958)
27                                                       Attorneys for Plaintiff Twin City Fire
                                                         Insurance Company
28
                                                     1
                                    NOTICE OF VOLUNTARY DISMISSAL
     3377881V.1
